



Exhibit 10.2


Relocation Assistance Summary


We recognize that relocation to a new home and community can mean significant
adjustments. We strive to make this adjustment as smooth as possible by
counseling and assisting with relocation arrangements and expenses.


The relocation benefits offered to you at the time of your employment offer to
transfer are outlined in this Relocation Assistance Summary. Please read the
Relocation Assistance Summary carefully to understand the relocation guidelines
and expectations of you during the relocation process. Any and all deviations
from the benefits outlined in your Relocation Assistance Summary must be
referred to, and approved by Human Resources.




•
Where this summary refers to "employee", this includes a person who has accepted
an internal transfer offer, and/or any eligible family members. Eligible family
members includes the employee’s spouse and legal dependents who reside with the
employee at the time of acceptance of the relocation and who will continue to
reside with the employee at the new location.



•
Designated relocation services providers must be used in order for relocation
expenses to be eligible for reimbursement or direct payment by CBOE.



•
Receipts and copies of other appropriate documentation are required for
reimbursement or direct payment. CBOE’s corporate credit card should not be used
for these types of expenses.



•
Relocation benefits are considered taxable income



•
You must sign the Relocation Expense Repayment Agreement provided by CBOE with
your offer letter in order to receive relocation benefits. The signed Relocation
Expense Repayment Agreement must be returned with your signed offer letter, and
receipt of both signed documents is required before CBOE will authorize and
initiate the relocation process. This agreement requires you to reimburse CBOE
for the amount of the total relocation expenses incurred by CBOE if you
voluntarily terminate employment or are terminated for cause on or before 12
months from date of transfer. This agreement does not constitute an employment
contract or guarantee of continued employment.













































Page 1 of 6    As of 04/11/2017





--------------------------------------------------------------------------------





Relocation Assistance Summary


STARTING THE RELOCATION PROCESS


The Human Resources (“HR”) Department is the first point of contact for
relocation issues, such as clarification of approved relocation benefits,
questions regarding information on the Relocation Assistance Summary, and
authorization of any relocation benefits to vendors.


1.
Once you have accepted an employment offer, sign and return to CBOE the offer
letter and Relocation Expense Repayment Agreement.



2.
Upon receipt of the offer letter and Relocation Expense Repayment Agreement, HR
will initiate the relocation process by sending authorization to the relocation
service vendors.



3.
HR will notify you when the relocation process has been authorized.



4.
You should contact the relocation service company as soon as possible thereafter
to begin the relocation process. Contact information is included in Relocation
Vendors section below. Designated relocation vendors must be used.





RELOCATION VENDORS


CBOE enlists the help of a relocation service company and travel agency to
provide for our employee's relocation needs. The relocation service company is
the point of contact for relocation arrangements, except travel arrangements and
other items as noted. Travel arrangements are handled by CBOE's designated
travel agency.


CBOE uses the authorized relocation services vendors listed below.


CONTACT INFORMATION:


Relocation service:
PROMISOR RELOCATION LLC
135 S. LaSalle Street, Suite 2000
Chicago, IL 60603
Phone: (312) 377-3712
Fax: (312) 377-1804
Contact: Therese Toledo, SCRP, GMS
             Cell Phone: (708)227-3558
Travel arrangements:
Options Travel
Phone: (847) 803-4444, x-134
Toll free: (866) 446-2172
Contact: Anne McQuillen

RELOCATION BENEFITS


Below is a summary of relocation benefits offered. Any and all deviations from
the benefits outlined in the Relocation Assistance Summary below must be
referred to, and approved by, your HR Representative.


Home/Rental Finding Assistance
Home/Rental Finding Trip
Lease Termination Assistance
Temporary Housing Arrangements
Storage of Household Goods
Movement of Household Goods
Home Marketing Assistance
Final Move Transportation
Home Sales Expenses
Closing Costs at New Location
Duplicate Housing Expenses
Return Trip Expenses
Tax Liability Assistance

Please read the detailed descriptions of these relocation benefits on the
following pages. If you have any questions, contact HR.




Page 2 of 6    As of 04/11/2017







--------------------------------------------------------------------------------





Relocation Assistance Summary


RELOCATION BENEFITS


HOME FINDING/RENTAL ASSISTANCE


Because of the large number of residential communities available, CBOE has
engaged a relocation service company to assist in home/rental search. This
service will answer questions concerning the selection of a new community and
assist in identifying areas that are possible matches for the preferences of the
employee and family.


The employee should contact the relocation service company before planning a
home/rental finding trip, to discuss their housing preferences, preferred price
range, and other location preferences. The relocation service company will
arrange for the employee to review the availability of homes to purchase or
rental units in the area and will make recommendations based on the employee’s
preferences.


The employee is solely responsible for any costs associated with choosing and
committing to new housing, such as rental security deposits, fees for lease
agreements and credit checks, and/or any other costs.


HOME/RENTAL FINDING TRIP


CBOE will reimburse for home search/acquisition (including inspections and
closing) trips for the employee and spouse/domestic partner and dependent
children to arrange permanent housing and elementary education schooling prior
to moving for an amount up to $7,500.
   
CBOE's goal and the goal of our travel agency is to manage costs effectively.
When possible trips should be planned with a 14-day advance notice to take
advantage of lower airfare costs. Scheduling trips over a weekend is also
preferred, to take advantage of the best airfares and allow for home finding
assistance arrangements.


Items reimbursed include:
•
travel (airfare via coach class and best fare available, rail fare, or mileage
reimbursement* for travel by car taking the most direct route)

•
hotel accommodations, at travel agency recommended hotel (room rate and
applicable room taxes)

•
meals during home finding trip (up to $50.00 per diem per person)

•
car rental in local area during home finding visit

•
direct transportation to/from airport and hotel via train or taxi, if car is not
rented during home finding trip



Receipts are required for expenses. Any incidental expenses are the
responsibility of the employee.


(*Mileage reimbursement is calculated per the current year's IRS guidelines. The
IRS standard mileage rate for 2017 is 53.5 cents per mile.)


TEMPORARY HOUSING ARRANGEMENTS


Temporary housing may be offered at the new location when:


1. Home/apartment is not ready for occupancy
2. Permanent housing hasn’t been found
3. When the employee must begin work at CBOE's request before family moves


CBOE offers one of two options:


Option 1: Up to 30 days temporary housing. Temporary housing is arranged through
the relocation service company. Normal living expenses, such as meals,
telephone, parking,






Page 3 of 6    As of 04/11/2017







--------------------------------------------------------------------------------





Relocation Assistance Summary


transportation to/from work location and other living expenses are the
responsibility of the employee.
    
Option 2: In lieu of temporary housing, the equivalent of one (1) month's rental
or mortgage payment, up to a maximum of $5,000.00, may be contributed toward the
employee's living expenses at the new location. A copy of the lease or mortgage
payment voucher is required. Payment will be made through the relocation service
company directly to the employee's property management company/landlord or
financial institution. Normal living expenses, such as meals, telephone,
parking, transportation to/from work location and other living expenses are the
responsibility of the employee.


STORAGE OF HOUSEHOLD GOODS


In conjunction with temporary housing arranged by CBOE, if necessary, CBOE
covers storage of the employee’s possessions up to 30 days. Storage is arranged
by the relocation service company. Multiple drop-off charges are not covered.
The employee must handle any damage claims on storage.


MOVEMENT OF HOUSEHOLD GOODS


CBOE will arrange for personal items and household goods to be moved to the new
location. Moving services are arranged by the relocation services company and
billed directly to CBOE. Household goods will be insured to normal limits during
transit. Maximum insurance claim level is $250,000.


This includes all reasonable expense of:
•
packing/unpacking

•
disconnect and hook up of major appliances, if applicable

•
shipment of one automobile



CBOE will not reimburse the employee for the following unauthorized services:


•
Shipment of private airplanes, boats & trailers, and other articles not
ordinarily considered household goods.



•
Removal or installation of electrical or plumbing connections (other than normal
household appliances), television or C.B. antennas, swing sets, drapery rods, or
similar additional labor.



•
Shipment of high intrinsic value items such as, but not limited to, antiques,
paintings, coin collections, jewelry, money, and documents. Neither the moving
company nor the insurance company is responsible for these items.



•
Shipment or travel-related costs for pets, or kennel fees/caring charges.



FINAL MOVE TRANSPORTATION


The transportation of family members for the final moving trip from the old
location to the new location is reimbursed. This includes airfare via coach
class and best fare available, rail, or mileage reimbursement* for travel by car
taking the most direct route. CBOE will cover mileage reimbursement for up to
two vehicles.


When possible the final move trip should be planned with a 14-day advance notice
to take advantage of lower airfare costs. CBOE's designated travel agency must
handle travel arrangements.


Receipts are required for expenses. Meals, lodging, and any other incidental
expenses are the responsibility of the employee.




Page 4 of 6    As of 04/11/2017







--------------------------------------------------------------------------------





Relocation Assistance Summary


(*Mileage reimbursement is calculated per the current year's IRS guidelines. The
IRS standard mileage rate for 2017 is 53.5 cents per mile.)


HOME SALE EXPENSES


CBOE will reimburse the employee for the following typical costs associated with
the sale of their home: broker’s commission of up to 6% or the prevailing amount
in the area, title fees, transfer taxes, and legal fees. Any buyer incentives
offered (such as home warranty, new appliances, decorating allowance, etc.) are
not reimbursed. A copy of the closing statement will be required.


CLOSING COSTS AT NEW LOCATION


CBOE will reimburse the employee for the following typical closing costs:
discount points, lawyer’s fees, title search, title insurance, survey,
appraisals, stamps, transfer taxes, inspections and recording fees. A copy of
the closing statement will be required. The maximum reimbursement for these
types of costs is $30,000.


If the relocating employee was a renter at the old location and decides to
purchase a home at the new location, CBOE will reimburse the employee for
closing costs as outlined above.


TAX LIABILITY ASSISTANCE


The Internal Revenue Service (IRS) requires CBOE to report on the employee’s W-2
form as taxable income most relocation expenses for which they receive
reimbursement, and those which are paid by CBOE on their behalf to service
providers.


The following relocation costs (includes both reimbursements to the employee and
fees paid to service providers by CBOE on the employee's behalf) are excluded
from wages as income and as an itemized moving expense deduction:
final/permanent move costs including moving of household goods, in-transit
storage of household goods for the first 30 days, cost of transportation and
lodging to the new location (excluding meals) en route from the date of
departure through the date of arrival for the employee and their family.


The IRS considers all other relocation reimbursements as taxable income. The
employee is advised to consult a tax professional regarding questions about
relocation expenses, tax implications, and for any assistance needed in filing
their tax return.


CBOE intends to tax assist or “gross up” the employee’s non-excludable
reimbursements to offset additional tax liability. CBOE's Accounting Department
will notify the employee of the amount of relocation-related
reimbursements/expenses that will be added to their wage base for the tax year
in which they relocated. After the employee files their tax return for that
year, CBOE will reimburse for any additional tax liability incurred. It is the
employee's responsibility to follow up by contacting the Accounting dept. after
filing their taxes, and providing a copy of their tax return, so that
reimbursement can be calculated.






























Page 5 of 6    As of 04/11/2017









--------------------------------------------------------------------------------





Relocation Assistance Summary


Chicago Board Options Exchange


RELOCATION EXPENSE REPAYMENT AGREEMENT




Please note: This signed repayment agreement must be returned with your signed
offer letter.
Receipt of this signed document is required to authorize and initiate the
relocation process.




To:     Chicago Board Options Exchange


From:    Brian N. Schell


In consideration for certain relocation assistance benefits being extended to me
or others on my behalf by the Chicago Board Options Exchange as a result of my
having accepted the position of


Deputy CFO


located at the CBOE- Chicago office requiring me to relocate my current
residence, I hereby agree to repay to CBOE the total value of any or all
relocation assistance benefits paid to me or on my behalf by CBOE as a result of
my having accepted said position, in the event that I voluntarily terminate my
employment with CBOE or am terminated for cause on or before twelve (12) months
from the date of relocation.The amount of repayment that I will owe CBOE shall
equal the total of all relocation expenses until twelve months after my date of
relocation.
 
I also hereby agree to repay to CBOE the fifty percent (50%) value of any or all
relocation assistance benefits paid to me or on my behalf by CBOE as a result of
my having accepted said position, in the event that I voluntarily terminate my
employment with CBOE or am terminated for cause between twelve (12) and
twenty-four (24) months from the date of relocation. The amount of repayment
that I will owe CBOE shall equal the fifty percent (50%) of the total of all
relocation expenses.


If my employment is terminated within twenty four (24) months after my date of
relocation because of reduction in force, acquisition or merger, illness,
long-term disability, or death, no repayment of such relocation expenses will be
required.


I have read and accept the conditions applying to repayment of relocation
advances stated herein. I understand that this agreement does not constitute a
guarantee of employment for a fixed period.




Signature:






/s/ Brian N. Schell                                4.17.17                
Brian N. Schell                                     Date    


 
 










Page 6 of 6    As of 04/11/2017





--------------------------------------------------------------------------------





Relocation Assistance Summary


ADDENDUM - RELOCATION BENEFITS


TEMPORARY HOUSING ARRANGEMENTS


The temporary housing listed options listed below:


“CBOE offers one of two options:


Option 1: Up to 30 days temporary housing. Temporary housing is arranged through
the relocation service company. Normal living expenses, such as meals,
telephone, parking, transportation to/from work location and other living
expenses are the responsibility of the employee.
    
Option 2: In lieu of temporary housing, the equivalent of one (1) month's rental
or mortgage payment, up to a maximum of $5,000.00, may be contributed toward the
employee's living expenses at the new location. A copy of the lease or mortgage
payment voucher is required. Payment will be made through the relocation service
company directly to the employee's property management company/landlord or
financial institution. Normal living expenses, such as meals, telephone,
parking, transportation to/from work location and other living expenses are the
responsibility of the employee.”


Is modified to include the following:


Option 3: Employee will be entitled to temporary housing assistance of up to a
maximum of $10,000. A copy of the lease is required. Payments will be made
directly by the employee to lessor and reimbursed by the relocation service
company directly to the employee. Copies of the cancelled checks will be
required. Normal living expenses, such as meals, telephone, parking,
transportation to/from work location and other living expenses are the
responsibility of the employee.




Signature:






/s/ Brian N. Schell
                                    6.1.17                                                
Brian N. Schell    (Employee)                                 Date    






/s/ Pamela Culpepper
                                        6/1/17                                                
Pamela Culpepper (Chief Human Resources Officer)                        Date    




























Page 1 of 1    As of 6/1/2017



